UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOSEPH MILLER-EVANS, )
)
Plaintiff, )
) Case: 1:16-cv-O1118 (F Deck)
V_ ) Assigned To : Unassigned
) Assign_ Date : 6/15/20‘|6
KANH~A C_ WILLIAMS, et al_, ) Description: Pro Se Gen. Civi|
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s application to proceed in

forma pauperis and his pro se civil complaint.

According to the plaintiff, he was arrested for having indecently exposed himself to a
female Metropolitan Police Department officer, "transported to an office building that seemed
vacant[,] and placed inside a[n] off`rce[,] and locked inside. See Compl. at 5 . There, the plaintiff
masturbated and the incident was videotaped. Id. His defense counsel allegedly forced him to
enter a guilty plea on the indecent exposure offense -- "if [he] pled guilty the government would
not prosecute the videotaped incident[, and] if [he did not] accept the plea offer," he would be
charged with both the indecent exposure and the videotaped offense. Ia'. Police did not arrest

the plaintiff for the videotaped offense, however. Id.

The plaintiff has brought this action against defense counsel and the Chief of the
Metropolitan Police Department under 42 U.S.C. § 1983 for alleged violations of rights protected
under the First, Fifth, Sixth, Eighth and Fourteenth Amendments to the United States

Constitution. See id. at l, 5. He demands damages of $600 million. Id. at 5.

In relevant part, Section 1983 provides:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of

Columbia, subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action
at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added). "To state a claim under [S]ection 1983, a plaintiff must
allege both (1) that he was deprived of a right secured by the Constitution or laws of the United
States, and (2) that the defendant acted ‘under color of the law of a state, territory or the District
of Columbia." Hoai v. Vo, 935 F.2d 3()8, 312 (D.C. Cir. 1991) (citing Adickes v. .S'.H. Kress &
CO., 398 U.S. 144, 150 (1970)), cerl. dem`ed, 503 U.S. 967 (1992); West v. Atkins, 487 U.S. 42,
48 (1988). The Supreme Court instructs that "a public defender does not act under color of state
law when performing a lawyer’s traditional functions as counsel to a defendant in a criminal
proceeding." Polk Counly v. Doa'son, 454 U.S. 312, 325 (1981). lt follows that civil rights
claims against defense counsel under § 1983 - whether against a public defender or a private
attomey appointed to represent an indigent defendant- must be dismissed on the ground that
counsel are not state actors when representing clients, see Miles v. Ugast, No. 98-5347, 1998 WL
929826, at *1 (D.C. Cir. Dec. 9, 1998) (per curiam) (summarily affirming dismissal of § 1983
claims against public defenders), cert. denied, 528 U.S. 828 (1999); Sana'ers v. Murdter, 869 F.
Supp. 2d 30, 33 (D.D.C. 2012) (fmding that "a private lawyer appointed under the Criminal
Justice Act . . . is one step removed from the public defender in Polk Counly . . . and still [is]
found not to be liable under § 1983"), ajj"cz', 516 F. App’x 4 (D.C. Cir. 2013). Therefore the

Court will dismiss the plaintiff’ s claims against his former defense counsel.

ln addition, the Court will dismiss the plaintiff’ s claims against the Chief of the

Metropolitan Police Department. Even if the failure of an MPD officer to arrest the plaintiff for
the videotaped incident could be construed as a constitutional violation, the Chief of Police
cannot be held liable for the unconstitutional action of her subordinate. Even assuming that the
police officer committed a constitutional violation, "[g]overnment officials may not be held
liable for the unconstitutional conduct of their subordinates under a theory of respondeat
superior." Ashcroft v. [qbal, 556 U.S. 662, 676 (2009); Monell v. New York Cz`l_‘y Dep ’t of Soc.
Servs., 436 U.S. 658, 691 (l978) (finding no vicarious liability for a municipal "person" under

42 U.S.C. § 1983).

The Court will dismiss the complaint because it fails to state a claim upon which relief

can be granted See 28 U.S.C. §§ l9l5(e)(2)(B)(ii), l9l5A(b)(l). An Order is issued separately.

[% da_q:
United States District Judge

DATE; 5 /`/'3 //o’